Exhibit 10.1

SPS COMMERCE, INC.

2010 EQUITY INCENTIVE PLAN

Performance Stock Unit Agreement

SPS Commerce, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan,
as amended (the “Plan”), hereby grants to you, the Participant named below, an
award of Performance Stock Units (the “PSUs”). The terms and conditions of this
Performance Stock Unit Award (this “Award”) are set forth in this Performance
Stock Unit Agreement (the “Agreement”), consisting of this cover page, the Award
Terms and Conditions on the following pages and the attached Exhibit A, and in
the Plan document, a copy of which has been provided to you. To the extent any
capitalized term used in this Agreement is not defined, it shall have the
meaning assigned to it in the Plan as it currently exists or as it is amended in
the future.

 

    Name of Participant:          Target Number of PSUs:         
Maximum Number of PSUs:                  Grant Date:          Performance
Period:          Vesting Schedule:    The number of PSUs determined in
accordance with Exhibit A to have been earned as of the end of the Performance
Period will vest* on the date the Company’s Compensation Committee certifies
such performance results, which shall be no later than March 15, 20    .    
Performance Goals:    See Exhibit A   * Assumes your Service has been continuous
from the Grant Date to the vesting date.

By signing or otherwise authenticating this cover page, you agree to all of the
terms and conditions contained in this Agreement and in the Plan document. You
acknowledge that you have received and reviewed these documents and that they
set forth the entire agreement between you and the Company regarding this Award.

 

PARTICIPANT:     SPS COMMERCE, INC.         By:           Title:    



--------------------------------------------------------------------------------

SPS Commerce, Inc.

2010 Equity Incentive Plan, as amended

Performance Stock Unit Agreement

Award Terms and Conditions

1.    Award of Performance Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions of this
Agreement and the Plan, of an award of Performance Stock Units in an amount
initially equal to the Target Number of PSUs specified on the cover page of this
Agreement. The number of PSUs that may actually be earned and become eligible to
vest pursuant to this Award can be between         % and         % of the Target
Number of PSUs, but may not under any circumstances exceed the Maximum Number of
PSUs specified on the cover page of this Agreement. Each PSU that is earned as a
result of the performance goals specified in Exhibit A to this Agreement having
been satisfied and which thereafter vests represents the right to receive one
Share of the Company’s common stock. Prior to their settlement or forfeiture in
accordance with the terms of this Agreement, the PSUs granted to you will be
credited to an account in your name maintained by the Company. This account will
be unfunded and maintained for book-keeping purposes only, with the PSUs simply
representing an unfunded and unsecured contingent obligation of the Company.

2.    Restrictions Applicable to PSUs. Neither this Award nor the PSUs subject
to this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan. Following any such transfer, the PSUs shall continue to be subject to the
same terms and conditions that were applicable to the PSUs immediately prior to
their transfer. Any attempted transfer in violation of this Section 2 shall be
void and ineffective. The PSUs and your right to receive Shares in settlement of
any PSUs under this Agreement shall be subject to forfeiture except to the
extent the PSUs have been earned and thereafter vest as provided in Sections 4
and 5.

3.    No Shareholder Rights. The PSUs subject to this Award do not entitle you
to any rights of a shareholder of the Company’s common stock. You will not have
any of the rights of a shareholder of the Company in connection with any PSUs
granted or earned pursuant to this Agreement unless and until Shares are issued
to you in settlement of earned and vested PSUs as provided in Section 6.

4.    Vesting and Forfeiture of PSUs. The PSUs shall vest at the earliest of the
following times and to the degree specified.

(a)    Scheduled Vesting. The number of PSUs that have been earned during the
Performance Period, as determined by the Committee in accordance with Exhibit A,
will vest on the Scheduled Vesting Date, so long as your Service has been
continuous from the Grant Date to the Scheduled Vesting Date. For these
purposes, the “Scheduled Vesting Date” means the date the Committee certifies
(i) the degree to which the performance goal for the Performance Period has been
satisfied, and (ii) the number of PSUs that have been earned during the
Performance Period as determined in accordance Exhibit A, which certification
shall occur no later than March 15 of the calendar year immediately following
the calendar year during which the Performance Period ended.

(b)    Change in Control. If a Change in Control occurs after the Grant Date but
before the Scheduled Vesting Date and your Service continues to the date of the
Change in Control, then the Performance Period will be truncated and will end as
of the end of the Company’s most recently completed fiscal quarter prior to the
date of the Change in Control. You will be entitled to have vest as of the date
of the Change in Control the number of PSUs that are determined to have been
earned based on actual



--------------------------------------------------------------------------------

performance against the performance goal specified in Exhibit A over the
truncated Performance Period. You acknowledge and agree that with respect to any
employment or severance agreement between you and the Company, the number of
PSUs subject to accelerated vesting pursuant to this Section 4(b) shall
conclusively be deemed 100% of the unvested PSUs subject to this Award.

(c)    Forfeiture of Unvested PSUs. To the extent Sections 4(a) or 4(b) is
applicable to this Award, any PSUs that do not vest on the applicable vesting
date as provided therein shall immediately be forfeited. If your Service
terminates prior to the Scheduled Vesting Date under circumstances other than as
set forth in Section 4(b), all unvested PSUs shall immediately be forfeited.

5.    Settlement of PSUs. As soon as practicable after any Vesting Date, but no
later than 75 days thereafter, the Company shall cause to be issued to you (or
your beneficiary or personal representative) one Share in payment and settlement
of each vested PSU. Delivery of the Shares shall be effected by the issuance of
a stock certificate to you, by an appropriate entry in the stock register
maintained by the Company’s transfer agent with a notice of issuance provided to
you, or by the electronic delivery of the shares to a brokerage account you
designate, and shall be subject to the tax withholding provisions of Section 6
and compliance with all applicable legal requirements, including compliance with
the requirements of applicable federal and state securities laws, and shall be
in complete satisfaction and settlement of such vested PSUs.

6.    Tax Consequences and Withholding. As a condition precedent to the delivery
of Shares in settlement of the PSUs, you are required to pay to the Company, in
accordance with Section 14 of the Plan, the amount of any required domestic or
foreign tax withholding obligations, including any social security or social
insurance obligations (“Tax Withholding Obligations”). You hereby authorize the
Company to withhold from payroll or other amounts payable to you any sums
required to satisfy such Tax Withholding Obligations. Prior to the Vesting Date,
you must make arrangements acceptable to the Company for payment of any Tax
Withholding Obligations, which may include (i) delivering Shares you already own
or having the Company retain a portion of the Shares that would otherwise be
delivered to you, in either case with an aggregate Fair Market Value equal to
the required amount of the Tax Withholding Obligations, or (ii) establishing a
“10b5-1 Plan” pursuant to which a brokerage firm acceptable to the Company is
authorized to sell on your behalf in the open market at the then prevailing
market price(s) as soon as practicable on or after the Vesting Date the minimum
whole number of Shares from the Shares issuable to you in settlement of the
vested PSUs as is determined to be sufficient to generate cash proceeds adequate
to satisfy such Tax Withholding Obligations.

7.    Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement. Nothing
in this Agreement is intended to, or does, constitute a contract of employment
between you and the Company or any Affiliate.

8.    Governing Plan Document. This Agreement and the Award are subject to all
the provisions of the Plan, and to all interpretations, rules and regulations
which may, from time to time, be adopted and promulgated by the Committee
pursuant to the Plan. If there is any conflict between the provisions of this
Agreement and the Plan, the provisions of the Plan will govern.

9.    Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

3



--------------------------------------------------------------------------------

10.    Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

11.    Severability. If any term or provision in this Agreement shall be held to
any extent to be unlawful, void or unenforceable under any enactment or rule of
law, that term or provision shall, to that extent, be deemed not to be part of
this Agreement and the validity and enforceability of the remainder of this
Agreement shall not be affected.

12.    Section 409A of the Code. The award of PSUs as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

13.    Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed. This
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy.

By signing or otherwise authenticating the cover page of this Agreement, you
agree to all the terms and conditions described above and in the Plan document.

 

4